F I L E D
                                                                United States Court of Appeals
                                                                        Tenth Circuit
                    UNITED STATES CO URT O F APPEALS
                                                                      February 7, 2007
                                 TENTH CIRCUIT                      Elisabeth A. Shumaker
                                                                        Clerk of Court


 B RY A N J. IV ER SO N ,

               Petitioner-A ppellant,                    No. 06-1389
          v.                                              D. Colorado
 HECTOR A. RIOS (W arden),                      (D.C. No. 06-CV-1223-ZLW )

               Respondent-Appellee.



                            OR D ER AND JUDGM ENT *


Before M U RPH Y, SE YM OU R, and M cCO NNELL, Circuit Judges.


      After examining Appellant’s brief and the appellate record, this panel has

determined unanimously that oral argument would not materially assist the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G ).

The court therefore orders the case submitted without oral argument.

      Bryan Iverson, proceeding pro se, appeals the district court’s denial of the

habeas corpus petition he filed pursuant to 28 U.S.C. § 2241. Iverson has

provided documentation he has been approved to participate in the Bureau of



      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
Prisons’ (“BOP”) Residential Drug and Alcohol Program (“RDAP”) but was

advised he would not be eligible for a sentence reduction under 18 U.S.C.

§ 3621(e) even if he successfully completed the program. Iverson challenges the

BOP’s determination. Exercising jurisdiction under 18 U.S.C. § 1291, we affirm

the district court’s denial of relief.

      Pursuant to 18 U.S.C. § 3621(e), the BOP has discretion to reduce a federal

inmate’s sentence up to one year upon the successful completion of an RDAP.

Section 3621(e)(2)(B) denies the sentence reduction to inmates convicted of

violent offenses. In addition, the BOP has promulgated a regulation categorically

denying the sentence reduction to inmates whose current offense is a felony

involving, inter alia, the “carrying, possession, or use of a firearm or other

dangerous w eapon.” 28 C.F.R. § 550.58(a)(1)(vi)(B). This regulation was upheld

by the Supreme Court in Lopez v. Davis, 531 U.S. 230, 244 (2001).

      Iverson pleaded guilty to a charge of possession of a firearm by a

prohibited person, in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). Iverson

argues he is eligible for the § 3621(e) sentence reduction because (1) his

conviction is nonviolent and (2) his offense conduct did not involve the use or

possession of a firearm during the commission of a separate felony, and thus

Lopez does not apply. Accordingly, he asserts the BOP’s categorical denial of the

sentence reduction was error.




                                         -2-
      In M artin v. Rios, this court considered and rejected the argument Iverson

now presents. 472 F.3d 1206, 1207 (10th Cir. 2007) (“[Petitioner] misreads

Lopez insofar as he claims that it does not apply when [his] offense involved mere

possession of a firearm.”). Consequently, we affirm the denial of Iverson’s §

2241 petition.

                                      ENTERED FOR THE COURT


                                      M ichael R. M urphy
                                      Circuit Judge




                                        -3-